         Case 3:19-cv-00322-JWD-EWD              Document 30-1         09/16/19 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

 ANNE WHITE HAT, RAMON MEJIA,
 KAREN SAVAGE, SHARON LAVIGNE,
 HARRY JOSEPH, KATHERINE
 AASLESTAD, PETER AASLESTAD,
 THEDA LARSON WRIGHT, ALBERTA
 LARSON STEVENS, JUDITH LARSON                           CIVIL ACTION
 HERNANDEZ, RISE ST. JAMES, 350 NEW
 ORLEANS, and LOUISIANA BUCKET                           NO. 19-CV-00322
 BRIGADE,

    Plaintiffs,                                          JUDGE JOHN W. deGRAVELLES

    v.                                                   MAGISTRATE JUDGE
                                                         ERIN WILDER-DOOMES
 JEFF LANDRY, in his official capacity as
 Attorney General of Louisiana, BO DUHE, in his
 official capacity as District Attorney of the 16 th
 Judicial District Attorney’s Office; RONALD J.
 THERIOT, in his official capacity as Sheriff of
 St. Martin Parish,

    Defendants.




     MEMORANDUM IN SUPPORT OF ATTORNEY GENERAL JEFF LANDRY’S
                       MOTION TO DISMISS

         This is a constitutional challenge to parts of a Louisiana statute, La. R.S. 14:61, as amended by

2018 H.B. 727, that forbids unauthorized entry of a critical infrastructure. The suit arises from protests

targeting the construction of an oil pipeline in St. Martin Parish, in the Western District of Louisiana.

Three individuals were arrested for violating La. R.S. 14:61 after they refused to leave the pipeline

construction site. Those three individuals, joined by fractional co-owners of the servient estate and

various activists seek to have part of La. R.S. 14:61 declared unconstitutional. Attorney General Landry

moves to dismiss on the basis of lack of subject matter jurisdiction, including due to sovereign

immunity and lack of standing; improper venue; and failure to state a claim.


                                                    1
       Case 3:19-cv-00322-JWD-EWD                Document 30-1         09/16/19 Page 2 of 17



                                          BACKGROUND
                                     THE EXPROPRIATION ACTION

        Along with numerous other individuals, Plaintiffs Katherine Aaslestad, Peter Aaslestad, Theda

Larson Wright, Alberta Larson Stevens, and Judith Larson Hernandez (collectively, the “Fractional

Co-Owners”) own interests in a 38 acre tract of land located in St. Martin Parish (the “Property”).

Compl. ¶¶ 23, 66, 67. Seeking to construct a pipeline, Bayou Bridge Pipeline (“BBP”) obtained rights

of way from hundreds of co-owners of the 38 acre tract, but other co-owners were either not located

or refused to grant rights of way. Exh. 1 at 1-2.1; see also Compl. ¶ 71. Plaintiffs Peter Aaslestad,

Katherine Aaslestad, and Theda Wright — with respective interests of 0.0005803, 0.0005803, and

0.0000994 in the tract — were among the co-owners who refused to grant a right of way to BPP.

Exh. 1 at 1-2, 6-7.

        BPP recorded the rights of way it obtained, see, e.g., Exh. 32, and filed a state court action for

expropriation against the remaining co-owners on July 27, 2018, Exh 1 at 2. Peter Aaslestad, Katherine

Aaslestad, and Theda Wright then filed claims in reconvention for violations of constitutional rights,

trespass, and property damage. Id. at 1. After a trial, the state court found that the maximum just

compensation due to Peter Aaslestad was $6.64, to Katherine Aaslestad was $6.64, and to Theda

Wright was $0.91. Exh. 1 at 9. Based on BBP’s previous tender, the court awarded them just



        1
           The Complaint makes extensive reference to the expropriation proceeding and the resulting
judgment. E.g., Compl. ¶¶ 12, 82-83. At least the judgment in that proceeding is incorporated by
reference in Plaintiffs’ Complaint and, in any event, is subject to judicial notice. See, e.g., Alaska Ele.
Pension Fund v. Asar, 2019 U.S. App. LEXIS 10637, at *13 (5th Cir. Apr. 10, 2019) (“[W]e may look to
publically filed SEC documents implicitly incorporated into a complaint.”); Collins v. Morgan Stanley
Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000) (“We note approvingly, however, that various other
circuits have specifically allowed that "documents that a defendant attaches to a motion to dismiss are
considered part of the pleadings if they are referred to in the plaintiff's complaint and are central to
her claim.")
         2
           In a separate trespass action filed by Plaintiff Peter Aaselstadt against BPP, he alleged that
this conveyance, recorded on December 12, 2017, reflected an interest in the Property. Verified Pet.
¶ 12 & Exh. B, Aaslestad v. Bayou Bridge Pipeline, LLC, No. 87010 (La. 16th JDC).
                                                    2
       Case 3:19-cv-00322-JWD-EWD               Document 30-1         09/16/19 Page 3 of 17



compensation of $75 each. Id. The court then found that an additional award of $75 each was just

damages for BPP’s trespass prior to the final expropriation. Id. at 11; see also Compl. ¶ 83 (“nominal

damages”). The state court entered its reasons for judgment on December 6, 2018, and a final

judgment incorporating those reasons on December 18, 2018. Exhs. 1, 2 at 2-3; see also Compl. ¶ 83.

The judgment provided, among other things, that

        Defendants, Absentee Defendants, and Default Defendants reserve the right to
        cultivate or otherwise make use of the Property for other purposes in a manner that
        will not interfere with the enjoyment or use of the servitude rights and the rights of
        way granted to [BBP].

Exh 2 at 5.

                                             THE ARRESTS

        At some point prior to filing the expropriation action, BPP entered the Property and began

constructing its pipeline. Compl. ¶ 72. Thereafter, on August 18, 2018, Plaintiffs Mejia and Savage

were arrested on the Property and accused of violating La. R.S. 14:61. Compl. ¶¶ 20-21. Plaintiffs

White Hat and Savage were later arrested pursuant to warrants for violation of R.S. 14:61 based on

their presence on the Property. Compl. ¶¶ 19, 21, 75, 87-89; see also Exhs. 4-5. All four arrests were

tied to the arrestee’s presence on part of the Property that was the subject recorded right of way

agreements in favor of BPP, and which was subsequently expropriated for the BPP pipeline right of

way. Compl. ¶¶ 88-91.

        Plaintiffs allege that Mejia, Whitehat, and Savage (collectively, the “Arrestee Plaintiffs”) were

present on the Property with the permission of certain co-owners. Compl. ¶¶ 19-21. However, another

co-owner of the Property had authorized BBP to contact law enforcement on his behalf for the

removal of trespassers. Exh. 10. Only five of the over 400 co-owners of the Property are Plaintiffs in

this lawsuit.




                                                   3
         Case 3:19-cv-00322-JWD-EWD                 Document 30-1           09/16/19 Page 4 of 17



                                         LEGAL STANDARDS

         “If the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also Fed. R. Civ. P. 12(b)(1). A federal court lacks

subject matter jurisdiction over an action barred by sovereign immunity. Champagne v. Jefferson Parish

Sheriff’s Office, 188 F.3d 312, 314 (5th Cir. 1999). Similarly, if a party lacks standing to bring its claims,

a federal court has no subject-matter jurisdiction. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992);

see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998). The party seeking to establish subject-

matter jurisdiction bears the burden of demonstrating its existence. Ramming v. United States, 281 F.3d

158, 161 (5th Cir. 2001). Jurisdictional disputes must be resolved before other Rule 12 motions, and

may require resolution of disputed facts. Id.

         Only after determining that it has subject matter jurisdiction can a court resolve questions of

venue. See Leroy v. Great W. United Corp., 443 U.S. 173, 180 (1979). Once a defendant raises an objection

to venue, the plaintiff bears the burden of demonstrating that venue is proper. See Perez v. Pan Am.

Life Ins. Co., 1995 U.S. App. LEXIS 41289, at *6 (5th Cir. Oct. 20, 1995) (unpublished table decision).

In resolving questions of venue, “the court is permitted to look at evidence in the record beyond

simply those facts alleged in the complaint.” Ambraco Inc. v. Bossclip B V, 570 F.3d 233, 238 (5th Cir.

2009).

         To survive a motion to dismiss for failure to state a claim, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. But “[t]he plausibility standard . . . asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. “Where a complaint pleads facts that are merely consistent with a defendant’s

liability, it stops short of the line between possibility and plausibility of entitlement to relief.” Id.


                                                        4
       Case 3:19-cv-00322-JWD-EWD                    Document 30-1          09/16/19 Page 5 of 17



Significantly, “[j]urisdictional allegations are . . . subject to the same plausibility requirement that

applies to allegations of a claim for relief under the Twombly/Iqbal line of authority.” 2 Moore’s Federal

Practice – Civil § 12.30 (2018) (gathering cases from eight circuits); see also Lujan, 504 U.S. at 561. In

determining whether a plaintiff has stated a claim, a court must consider “the complaint in its entirety,

as well as . . . documents incorporated into the complaint by reference[] and matters of which a court

may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

                                               ARGUMENT

I.      THE ATTORNEY GENERAL WAS IMPROPERLY JOINED, SUCH THAT
        VENUE DOES NOT LIE IN THE MIDDLE DISTRICT.

        A.       Plaintiffs claims against Attorney General Landry are barred by sovereign
                 immunity.

        Attorney General Landry is named as a defendant only in his official capacity. Compl. ¶ 30.

Such “a suit against a state official in his or her official capacity is not a suit against the official but

rather is a suit against the official’s office.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). “[I]t

is no different from a suit against the State itself,” id., and is thus barred by sovereign immunity.

Louisiana has not waived its sovereign immunity, and the State’s immunity was not abrogated by

Section 1983. Champagne, 188 F.3d at 314.3

        Plaintiffs thus implicitly invoke the exception set forth in Ex Parte Young, 209 U.S. 123, 155-

56 (1908), which permits a federal court to provide prospective injunctive relief against state officials.

That exception applies only to officials who have “some connection” with enforcement of the

challenged statute. Id. at 157. An official’s general obligation to execute the State’s laws or represent




        3
          “Plaintiffs also cite 42 U.S.C. 1988 as a jurisdictional basis. Compl. ¶16. But “Section 1988 .
. . does not create an independent federal cause of action[.]” Sarmiento v. Tex. Bd. of Veterinary Med.
Exam’rs, 939 F.2d 1242, 1245 n.4 (5th Cir. 1991), superseded by statute on other grounds as recognized in
Robinson v. Johnson, 975 F. Supp. 950, 954 n.5 (S.D. Tex. 1996).
                                                        5
       Case 3:19-cv-00322-JWD-EWD                  Document 30-1        09/16/19 Page 6 of 17



the State in litigation is not enough to trigger the exception. Id. at 157. A court must therefore look to

the official’s specific duties under state law. Id. at 160-61.4

        Plaintiffs plead no specific acts by Attorney General Landry, but point to Article 62 of the

Louisiana Code of Criminal Procedure as providing the Attorney General with authority to “exercise[]

supervision over all district attorneys in the state” and “institute a prosecution . . . for the assertion or

protection of the rights and interests of the State.” Compl. ¶ 30. Plaintiffs ignore the constitutional

limitations on that statutory provision. See Kemp v. Stanley, 204 La. 110 (1943). The Louisiana

Constitution provides that “a district attorney . . . shall have charge of every criminal prosecution by

the state in his district . . . .” La. Const. art. V Section 26(B). In contrast, the Attorney General’s

authority “to institute, prosecute, or intervene in any criminal action” can be exercised only “for cause,

when authorized by the court which would have original jurisdiction” over the prosecution. La. Const.

art. IV Section 8.5



        4
           A plurality of the en banc Fifth Circuit held that the Ex Parte Young exception requires a
“close” or “special relation” to enforcement of the challenged statute. Okpalobi v. Foster, 244 F.3d 405,
413 (5th Cir. 2001) (quoting Fitts v. McGee, 172 U.S. 516, 529 (1899)). The same plurality also held that
the exception “only applies when the named defendant state officials . . . threaten and are about to
commence proceedings to enforce” the challenged statute. Id. at 416. A subsequent panel noted that,
as a plurality opinion, the portion of Okpalobi that addresses the scope of Ex Parte Young is not binding
precedent. K.P. v. LeBlanc, 627 F.3d 115, 124 (5th Cir. 2010). That panel declined to “resolve whether
Ex Parte Young requires only ‘some connection’ or a special relationship’ between the state actor and
the challenged statute.” Id. Another panel similarly declined to resolve “whether Ex Parte Young applies
only when there is a threatened or actual proceeding to enforce the challenged state law.” Air Evac
EMS, Inc. v. Tex., Dep’t of Ins., Div. of Workers’ Comp., 851 F.3d 507, 520 (5th Cir. 2017). Under the
limitations set forth in Okpalobi, Attorney General Landry is even more clearly not a proper defendant.
         5
           In Kemp v. Stanley, 204 La. 110 (1943), the Louisiana Supreme Court construed essentially
identical provisions in Article VII Section 56 of the Louisiana Constitution of 1921. Exhs. 6-8. In that
case, the Attorney General contended he had the power to supersede a district attorney in a criminal
proceeding and that, by statute, the exercise of his discretion in doing so could not be inquired into
by the courts. 204 La. at 118-19. The Louisiana Supreme Court disagreed, holding that the Attorney
General could not arbitrarily supersede a district attorney. Id. at 121. Rather, for the Attorney General
to do so, there must be evidence in the record “to show that the District Attorney has failed or
neglected or will fail or neglect to perform the duties imposed upon him by law or . . . fail to assert
and protect the rights and interests of the State.” Id. The Court reached that conclusion despite the
absence of the “for cause” limitation found in the current Louisiana Constitution.
                                                      6
      Case 3:19-cv-00322-JWD-EWD                 Document 30-1        09/16/19 Page 7 of 17



        Plaintiffs do not plead any facts suggesting good cause for the Attorney General institute a

prosecution against them, or that he has been authorized to do so by any court. See also Landry Dec.

¶¶ 4-6. Certainly in the absence of such allegations, and because the Louisiana Constitution makes

“any involvement the Attorney General might have in prosecuting cases under the statute . . . indirect

and remote,” Attorney General Landry is entitled as a matter of law to be dismissed as a party-

defendant. Doe v. Jindal, No. 11-554-BAJ-SCR, 2011 U.S. Dist. LEXIS 93094, at *8 (M.D. La. Aug. 19,

2011) (quoting Entm’t Software Ass’n v. Foti, 451 F. Supp. 2d 823, 828 (M.D. La. 2006)).

        B.      Venue does not lie in the Middle District.

        Plaintiffs allege that venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because

at least one Defendant resides in this district. Compl. ¶ 18. But Attorney General Landry is the only

Defendant that even arguably resides in this district, and even that is only in his official capacity.

Landry Decl. ¶ 3; see also Duhe Decl. ¶¶ 2-4; Theriot Decl. ¶¶ 2-3. If Attorney General Landry is

dismissed, Section 1391(b)(1) can no longer support venue. See, e.g., Leroy, 443 U.S. at 179; Perez, 1995

U.S. App. LEXIS 41289 at *7 (noting impact of dismissal of one defendant on venue).

        Plaintiffs also allege that “[v]enue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial portion of the events giving rise to Plaintiffs’ claims occurred in this district.”

Compl. ¶ 18. But the complained of events are arrests occurring in St. Martin Parish based on certain

Plaintiffs’ presence on the Property, which is also in St. Martin Parish. Compl. ¶¶ 19, 21, 23-25, 66-

69, 75, 77. Some of the other Plaintiffs have expressed concern about the possibility of future events

affecting them in St. James Parish or Orleans Parish. Compl. ¶ 22, 26-29. St. Martin Parish is located

in the Western District, and—assuming arguendo that speculative future events by unjoined law

enforcement agencies are relevant to venue—St. James and Orleans Parishes are located in the Eastern

District. None of the complained of events (or even speculative events) occurred in the Middle

District. Venue in the Middle District is therefore not proper under Section 1391(b)(2).

                                                    7
       Case 3:19-cv-00322-JWD-EWD                 Document 30-1         09/16/19 Page 8 of 17



II.     THE COURT LACKS SUBJECT MATTER JURISDICTION

        A.      The Court must evaluate each Plaintiff’s standing for each claim.

        Article III establishes an “irreducible constitutional minimum of standing.” Lujan, 504 U.S. at

560-61. Because “standing is not dispensed in gross,” “[t]he court must evaluate each plaintiff’s Article

III standing for each claim.” Fontenot v. McCraw, 777 F.3d 741, 746 (5th Cir. 2015); see also Nat’l Fed’n

of the Blind v. Abbott, 647 F.3d 202, 210 (5th Cir. 2011). Thus, for each claim, each Plaintiff must

plausibly allege that (1) he has suffered an “injury in fact” which is “an invasion of a legally protected

interest” that is “concrete and particularized” rather than “conjectural or hypothetical,” (2) there is a

“causal connection between the injury and the conduct complained of” such that the injury is “fairly

traceable to the challenged action of the defendant, and not the result of the independent action of

some third party not before the court,” and (3) the likely injury will “be redressed by a favorable

decision.” Id. Where, as here, the plaintiffs seek injunctive relief, they must show “there is a real and

immediate threat of repeated injury,” i.e., a “real or immediate threat that [they] will be wronged again.”

City of L.A. v. Lyons, 461 U.S. 95, 102, 111 (1983). Past injury is not enough. Id. at 102.

        B.      None of the Plaintiffs Have “Chill” Standing

        Plaintiffs’ principal basis for standing is via allegations that their First Amendment rights have

been chilled by portions of R.S. 14:61. Compl. ¶ 28, 29, 108, 121. But Plaintiffs’ naked assertions of

“chill” are insufficient to establish an injury in fact. Younger v. Harris, 401 U.S. 37, 42 (1971); see also,

e.g., Morrison v. Bd. of Educ. of Boyd County, 521 F.3d 602, 609 (6th Cir. 2008) (“[W]here a First

Amendment plaintiff only alleges inhibition of speech, the federal courts routinely hold that no

standing exists.”). Rather, the requirement for injury in fact demands that Plaintiffs also allege “an

intention to engage in a course of conduct arguably affected with a constitutional interest, but

proscribed by statute.” Nat’l Fed’n of the Blind, 647 F.3d at 210 (quoting Miss. State Dem. Party v. Barbour,

529 F.3d 538, 545 (5th Cir. 2008)). Further, the “allegations of chilled speech or self-censorship must

                                                     8
       Case 3:19-cv-00322-JWD-EWD                   Document 30-1       09/16/19 Page 9 of 17



arise from a fear of prosecution that is not imaginary or wholly speculative.” Zimmerman v. City of

Austin, 881 F.3d 378, 390 (5th Cir. 2018). In this context, the same standards apply to Plaintiffs’

vagueness challenge. See Doe v. Landry, 909 F.3d 99, 115-16 (5th Cir. 2018).

        Here, Plaintiffs make allegations regarding past conduct and express “concern” with R.S.

14:61. E.g. Compl. ¶¶ 22, 25, 26, 27, 96, 99, 100. Only 350 New Orleans even arguably alleges an intent

to engage in future conduct proscribed by the statute. Id. at ¶ 28. But no Plaintiff alleges an intent to

protest on private property, and the restrictions imposed by R.S. 14:61 must be read in the context of

the statute’s carveouts:

        Nothing in this Section shall be construed to apply to or prevent the following:

        (1) Lawful assembly and peaceful and orderly petition , picketing, or
        demonstration for the redress of grievances or to express ideas or views regarding
        legitimate matters of public interest, including but not limited to any labor dispute
        between any employer and its employee or position protected by the United States
        Constitution or the Constitution of Louisiana.

        (2) Lawful commercial or recreational activities conducted in the open or
        unconfined areas around a pipeline, including but not limited to fishing, hunting,
        boating, and birdwatching.

        (3) Nothing in this Section shall be construed to prevent the owner of an immovable
        from exercising right of ownership, including use, enjoyment, and disposition within
        the limits and under the conditions established by law.

La. R.S. 14:61(D) (emphasis added).

        Morrison v. Board of Education of Boyd County, 521 F.3d 602 (6th Cir. 2008), is instructive. In that

case, a group of plaintiffs alleged that a school speech code prevented students from voicing certain

opinions. Id. at 606-07. But the code included a careveout: it “shall not be interpreted as applying to

speech otherwise protected under the state or federal constitutions . . . .” Id. at 605. The court held

that in the absence of threats or actual punishment for protected speech, the presence of the carveout

left plaintiffs without a justiciable injury. Id. at 610.




                                                       9
      Case 3:19-cv-00322-JWD-EWD                  Document 30-1          09/16/19 Page 10 of 17



        Here, like in Morrison, there are no allegations that any Defendant has threatened to arrest or

prosecute anyone for activities protected by the carveouts. To the contrary, the Complaint alleges that

– like the Arrestee Plaintiffs – all arrests have been for plainly unlawful conduct on private property.

See Compl. ¶ 11 (“[T]here have been more than a dozen arrests of people . . . who were charged with

felonies for acts which would have been charged as misdemeanor trespass before August 1, 2018 . . . .”

(emphasis added)). Plaintiffs “concern” with the impact of R.S. 14:61 is not enough for standing either.

Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 40 (1976). Accordingly, no Plaintiff has alleged facts

adequate to support standing under a “chill” theory. Accordingly, all Plaintiffs other than the Arrestee

Plaintiffs should be dismissed.

        C.       The Landowners lack standing.

        Like the other Plaintiffs, none of the Landowners plead that they intend to violate R.S. 14:61.

Rather, they plead that they “are concerned that they . . . face the possibility of five years in prison if

they run afoul of the law,” and “[t]hey may consider allowing guests . . . back on their land . . . .”). Compl.

¶¶ 25, 95. Such conjectural and hypothetical allegations are insufficient to establish standing. See Nat’l

Fed’n of the Blind, 647 F.3d at 209 (citing Miss. State Democratic Party, 529 F.3d at 538). Indeed, short of

an allegation that they intend to physically interfere with a pipeline on their property, there is no reason

to believe the Landowners are even capable of violating R.S. 14:61: The statute provides that

“[n]othing in this Section shall be construed to prevent the owner of an immovable from exercising

right of ownership, including use, enjoyment, and disposition within the limits and under the

conditions established by law.” R.S. 14:61(D)(3); see also Morrison, 521 F.3d. at 610. The Landowners

allege no right of ownership they themselves wish to undertake that would be inconsistent with any

“limits” or “conditions established by law.” Their claims must therefore be dismissed for lack of

Article III standing. See Babbitt v. UFW Nat’l Union, 442 U.S. 289, 298-99 (1979) (“When plaintiffs do

not claim they have ever been threatened with prosecution, that a prosecution is likely, or even that a


                                                     10
      Case 3:19-cv-00322-JWD-EWD                    Document 30-1          09/16/19 Page 11 of 17



prosecution is remotely possible, they do not allege a dispute susceptible to resolution by a federal

court.”).

          The Fractional Co-Owners have yet more barriers to standing. Under Louisiana law, “[a]s

against third persons, a co-owner has the right to use and enjoy the thing as if he were the sole owner.”

La. C.C. art. 802. But the comments to that article make clear that a single co-owner can eject third-

party trespassers:

          [A]s against third persons, a co-owner has the right to use and enjoy the thing as if he
          were its sole owner. For example, a co-owner may alone take all the necessary steps
          for the preservation of the property, including the institution of suits against
          trespassers or usurpers.

Id. at cmt. c; see also, e.g., Whitlock v. Fifth La. Dist. Levee Bd., 164 So. 3d 310, 318 (La. App. 2d Cir. 2015).

And no collection of co-owners can disturb a dominant estate’s rights: Here, BPP’s right to use the

right-of-way without disturbance. See, e.g., Walters v. Thrasher, 381 So. 2d 557, 561 (La. App. 2d Cir.

1980).6

          Each of the plaintiffs arrested for violation of La. R.S. 14:61 was arrested in connection with

their presence on property in which the Fractional Co-Owners have an interest. Compl. ¶¶ 19-21, 66-

68, 75. But another co-owner of the Property, acting through BPP, asked police to eject those three

plaintiffs. Exh. 10. That right to eject third persons is enforceable under unchallenged law. E.g., La.

R.S. 14:63. The Fractional Co-Owners make no allegations from which the Court can plausibly infer

a risk that a guest would be arrested absent a request from a co-owner. And the Fractional Co-owners

offer no explanation as to how invalidating the challenged portion of R.S. 14:61 would permit them



          6
           The essence of the Landowners’ claims is an attempt to spin questions about the extent of
their rights vis-à-vis a dominant estate — a pipeline right of way — into a federal question. Compl. ¶¶
25, 94-96. But a dispute over the scope of a servitude is a quintessential state law question. And at
least vis-à-vis the Property, the expropriation proceeding was the forum for that dispute. All of the
Landowners other than Lavigne were parties to that proceeding, and they should not be permitted to
collaterally attack the resulting final judgment by challenging the constitutionality of a trespass statute
they plead no intent to violate.
                                                       11
      Case 3:19-cv-00322-JWD-EWD                  Document 30-1         09/16/19 Page 12 of 17



to invite guests over a co-owner’s objection in light of clear Louisiana law. E.g., La. C.C. art. 802 cmt.

c. The Fractional Co-Owners therefore suffer no injury in fact from R.S. 14:61, and they offer no

theory as to how their non-injury could be redressed by the relief they request.

        The only remaining Landowner is Plaintiff Lavigne. Her standing is even more dubious: she

does not plead that a pipeline or servitude exists on her property. Rather, she alleges that her property

“was long subject to an oil, gas, and mineral lease” and that pipelines “potentially” run through her

property. Compl. ¶ 22. Such allegations are merely consistent with standing, stop far short of the line

between the possibility and plausibility, and must therefore be dismissed. Iqbal, 556 U.S. at 678.

        D.      The Arrestee Plaintiffs’ standing is limited and uncertain, and their claims
                may be subject to Younger abstention.

        The three Arrestee Plaintiffs have, at best, very limited standing. Each of the Arrestee Plaintiffs

was arrested for conduct that allegedly occurred within a recorded pipeline right of way. Plaintiffs’

allegations that the right of way had not been perfected at the time of the Arrestee Plaintiffs’ conduct

suggests a defense to a charge under La. R.S. 14:61, even if their conduct would still be unlawful under

other statutes which they do not challenge, e.g., La. R.S. 14:63.

        No charging decision has been made. Compl. ¶ 80. That charging decision may eliminate the

Arrestee Plaintiffs’ standing for prospective relief. Fed. R. Civ. P. 12(h)(3). 7 The completion of criminal

proceedings against them certainly would. See United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1540-41

(2018); Lyons v. City of L.A., 461 U.S. 95, 102 (1983). And if the Arrestee Plaintiffs are charged, their

claims would be subject to abstention under Younger v. Harris, 401 U.S. 37 (1971).



        7 Defendant Landry acknowledges Seals v. McBee, 898 F.3d 587, 591 (5th Cir. 2018), rehearing en
banc denied by an evenly divided court, 907 F.3d 885 (5th Cir. 2018), which held that an arrestee had standing
to challenge the constitutionality of a statute, at least so long as the statute of limitations had not run
and in the absence of a formal disavowal of prosecution. Defendant Landry submits that the panel
decision in Seals was wrongly decided for, inter alia, the reasons set forth in the dissent from rehearing
en banc. Defendant Landry therefore preserves his argument that the Arrestee Plaintiffs lack standing
if the District Attorney enters a nolle prosequi or otherwise disavows prosecution.
                                                     12
       Case 3:19-cv-00322-JWD-EWD                   Document 30-1     09/16/19 Page 13 of 17



III.    CERTAIN CLAIMS SHOULD BE DISMISSED UNDER RULE 12(B)(6).

        A.        Plaintiffs fail to state a claim for vagueness.

        Plaintiffs allege that R.S. 14:61, as amended by H.B. 727, is unconstitutionally vague. Compl.

¶¶ 109-115. “A statute is unconstitutionally vague only if it “fails to provide a person of ordinary

intelligence fair notice of what is prohibited, or is so standardless that it authorizes or encourages

seriously discriminatory enforcement.” Holder v. Humanitarian Law Project, 561 U.S. 1, 18 (2010). Mere

imprecision does not render a statute vague. Ferguson v. Estelle, 718 F.2d 730, 735 (5th Cir. 1983).

Indeed, “[a] facial challenge for vagueness is appropriate only on an allegation that the law is vague

not in the sense that it requires a person to conform his conduct to an imprecise but comprehensible

normative standard, but rather in the sense that no standard of conduct is specified at all.” Id. (quoting

Coastes v. Cincinnati, 402 U.S. 611, 614 (1971)).

        Here, Plaintiffs’ vagueness challenge centers on an allegation that “[t]he addition of

approximately 125,000 miles of pipelines, much of which is invisible and unmarked, to the definition

of critical infrastructure . . . renders the law vague and subject to arbitrary and discriminatory

enforcement.” Compl. ¶ 111. Plaintiffs further allege that the statute “fails to precisely define and does

not clarify what constitutes impermissible trespass in areas of public access like sidewalks . . . or in

areas that are not fenced off or clearly marked.” Id. at ¶ 112. Plaintiffs ignore the requirement for a

“physical barrier” in subsections (A)(1) and (A)(4), and the implicit requirement for physical barriers

in subsection (A)(2). Where a physical barrier is present, the statute can in no sense be called vague or

even imprecise.

        Plaintiffs further ignore the requirement that, where physical barriers are not present, a person

must remain on the premises “after having been forbidden to do so . . . by any owner, lessee, or

custodian of the property or by any other authorized person.” La. R.S. 14:61(A)(3). The requirement

that the person remain after being forbidden to do so negates Plaintiffs’ naked allegation of vagueness.

                                                      13
      Case 3:19-cv-00322-JWD-EWD                 Document 30-1          09/16/19 Page 14 of 17



Roark & Hardee LP v. City of Austin, 522 F.3d 533, 554 (holding that procedure calling for notices of

violation before filing charges rendered the danger of arbitrary and discriminatory enforcement

“unfounded”); see also Cox v. Louisiana, 379 U.S. 559 (1965) (upholding statute forbidding protests

“near” a courthouse against vagueness challenge). In raising a hypothetical about “areas of public

access . . . like sidewalks,” Plaintiffs’ similarly ignore the statute’s careveout for “[l]awful assembly and

peaceful and orderly petition, picketing, or demonstration for the redress of grievances or to express

ideas or views . . . .” La. R.S. 14:61(D)(1).

        What Plaintiffs actually challenge is not vagueness. On a given tract of land, a pipeline exists

or does not, a person is present on that tract or is not, and the person has been forbidden from

remaining or not. Those facts are ascertainable, and they place a person on notice of what is forbidden.

Nothing more is required. Doe v. Landry, 909 F.3d 99, 118 (5th Cir. 2018).

        The Fifth Circuit has rejected that a law “must delineate the exact actions a person would have

to take to avoid liability.” Id. (quoting Roark & Hardee, 522 F.3d at 552). La. R.S. 14:61 nevertheless

does that in spades: it requires either “intentional entry” into an area “completely enclosed by any type

of physical barrier” or disobeying a command forbidding the person from remaining on the premises

of a pipeline. Plaintiffs offer no allegations plausibly suggesting the contrary. Their vagueness claim

should be dismissed.

        B.      Plaintiffs fail to state a claim for viewpoint discrimination.

        Plaintiffs allege that R.S. 14:61 is unconstitutional “because it singles out a particular viewpoint

for harsher punishment.” Compl. ¶ 124; see also id. at ¶ 128. “Viewpoint discrimination is . . . an

egregious form of content discrimination.” Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S.

819, 829 (1995). Thus, to state a claim, Plaintiffs must thus plead facts that, if true, plausibly allege La.

R.S. 14:61 is content-based.




                                                    14
      Case 3:19-cv-00322-JWD-EWD                 Document 30-1          09/16/19 Page 15 of 17



        Here, the statute makes no reference to the content of speech. Rather, the challenged

amendment to the statute generally forbids accessing areas of pipeline protected by physical barriers

or “[r]emaining upon or in the premises of a [a pipeline] after having been forbidden to do so . . . by

any owner, lessee, or custodian of the property or by any other authorized person.” R.S. 14:61(A)(3).

The law is accordingly content-neutral. See Turner Broad. Sys. v. FCC, 512 U.S. 622, 643 (1994) (“[L]aws

that confer benefits or impose burdens on speech without reference to the ideas or views expressed

are in most instances content-neutral.”).

        Further, Plaintiffs themselves implicitly allege a viewpoint neutral purpose for the statute: to

give the law enough teeth to protect property owners from trespassers. Plaintiffs concede that under

prior law – which Plaintiffs do not challenge – “those who engaged in . . . civil disobedience in the

vicinity of pipelines or pipeline construction sites faced the possibility of a misdemeanor charge of

trespass if they remained on the property after being forbidden.” Compl. ¶ 7. That is precisely the

conduct for which Plaintiffs White Hat and Mejia were arrested. Id. at ¶ 91 (identifying La. R.S. 14:63).

The real gist of Plaintiffs’ complaint is that they want to unlawfully trespass, but they aren’t willing to

face serious consequences for doing so. See id. at ¶¶ 7, 11, 91, 121 (“They . . . do not want to risk a

felony arrest in order to protest.”).8 Cf. Grayned v. City of Rockford, 408 U.S. 104, 118 (1972) (noting that



        8
         To the extent the Court deems documents quoted in the Complaint to be incorporated by
reference, those documents identify conduct far more serious than trespass:

        Over the past year, protesters have taken to Louisiana’s bayous in an attempt to hinder
        construction of the Bayou Bridge Pipeline. Protesters have chained themselves to
        equipment, formed “aerial blockades” blocking the pipeline route and kayaked around
        construction sites. These unlawful tactics put workers, law enforcement and nearby
        community members at risk.

Exh. 9 (selectively quoted at Compl. ¶ 45). That citizens subject to such misconduct may have
petitioned the legislature to pass a statute does not establish an improper or viewpoint-discriminatory
purpose. Cf. United States v. O’Brien, 391 U.S. 367, 384 (1968) (rejecting First Amendment challenge:
“It is entirely a different matter when we are asked to void a statute that is, under well-settled criteria,
constitutional on its face, on the basis of what fewer than a handful of Congressmen said about it.”).
                                                    15
      Case 3:19-cv-00322-JWD-EWD                  Document 30-1         09/16/19 Page 16 of 17



even in a traditional public forum like a sidewalk, “expressive activity may be prohibited if it . . .

involves substantial disorder or invasion of the rights of others”).

        Plaintiffs point to arrests of protesters as evidence that R.S. 14:61 is discriminatory. Compl. ¶

1. That the law may impose a disparate impact on anti-pipeline protesters does not demonstrate that

it was motivated by a content- or viewpoint-based purpose. Madsen v. Women’s Health Ctr., 512 U.S.

753, 763 (1994); see also Brazos Valley Coalition for Life, Inc. v. City of Bryan, 421 F.3d 314, 326 (5th Cir.

2005). On the contrary, a regulation like R.S. 14:61 “that serves purposes unrelated to the content of

expression is deemed neutral, even if it has an incidental effect on some speakers or messages but not

others, McCullen v. Coakley, 573 U.S. 464, 480 (2014). As Justice Souter explained:

        It is important to recognize that the validity of punishing some expressive conduct,
        and the permissibility of a time, place, or manner restriction, does not depend on
        showing that the particular behavior or mode of delivery has no association with a
        particular subject or opinion. Draft card burners disapprove of the draft and abortion
        protesters believe abortion is morally wrong, There is always a correlation with subject
        and viewpoint when the law regulates conduct that has become the signature of one
        side of a controversy. But that does not mean that every regulation of such distinctive
        behavior is content based as First Amendment doctrine employs that term.

Hill v. Colorado, 530 U.S. 703, 736 (2000) (Souter, J., concurring). Accordingly, Plaintiffs’ viewpoint

discrimination claim should be dismissed.

                                            CONCLUSION

        Plaintiffs’ real gripe is not with any vagueness in R.S. 14:61. Plaintiffs’ instead want to continue

their civil disobedience – trespassing – but aren’t willing to risk a serious punishment for doing so.

That does not make R.S. 14:61 unconstitutional. Not surprisingly, Plaintiffs’ Complaint suffers serious

defects vis-à-vis sovereign immunity, venue, subject matter jurisdiction, and even stating a claim.

Accordingly, all claims against Attorney General Landry should be dismissed, and the complaint

dismissed for lack of proper venue. Further, all Plaintiffs other than the Arrestee Plaintiffs should be




                                                     16
      Case 3:19-cv-00322-JWD-EWD             Document 30-1       09/16/19 Page 17 of 17



dismissed for lack of standing, and Plaintiffs vagueness and viewpoint discrimination claims should

be dismissed for failure to state a claim.



                                             JEFF LANDRY
                                             ATTORNEY GENERAL

                                             /s/ Joseph Scott St. John
                                             Elizabeth B. Murrill (La. Bar #20685)
                                               Solicitor General
                                             Joseph Scott St. John (La. Bar #36682)
                                               Deputy Solicitor General

                                             Angelique D. Freel (La. Bar #28561)
                                              Civil Division Director
                                             Ryan M. Seidemann (La. Bar #28991)
                                              Assistant Attorney General
                                             Harry J. Vorhoff (La. Bar #35365)
                                              Assistant Attorney General

                                             LOUISIANA DEPARTMENT OF JUSTICE
                                             1885 North Third Street
                                             Post Office Box 94005
                                             Baton Rouge, Louisiana 70804-9005
                                             Telephone No. 225-326-6766
                                             Facsimile No. 225-326-6793
                                             murrille@ag.louisiana.gov
                                             stjohnj@ag.louisiana.gov
                                             freela@ag.louisiana.gov
                                             seidemannr@ag.louisiana.gov
                                             vorhoffh@ag.louisiana.gov

                                             Counsel for Attorney General Jeff Landry




                                                17
